In the Supreme Court of Georgia


                                    Decided: June 1, 2021


                 S21A0395. THOMAS v. THE STATE.


      ELLINGTON, Justice.

      A jury found Tony Thomas guilty of felony murder in the

shooting death of Dominique Boyer; malice murder in the shooting

deaths of Veondus Dennis and Antwan Wheeler; aggravated assault

against Fredrick Foster, Raheem Zeigler, Kevyn Courtney, and

Tiojah Johnson; and criminal gang activity. 1 On appeal, Thomas


      1 The crimes against Boyer and Foster occurred on March 28, 2013; the
crimes against Dennis, Wheeler, Zeigler, Courtney, and Johnson occurred on
May 10, 2014. A DeKalb County grand jury returned an indictment against
Thomas for felony murder of Boyer predicated on aggravated assault (Count
1), malice murder of Dennis and Wheeler (Counts 6 and 10), felony murder
against Dennis and Wheeler predicated on aggravated assault (Counts 7 and
11), aggravated assault by shooting from within a motor vehicle in the direction
of each victim (Counts 2, 4, 8, 12, 14, 16, and 18), and seven counts of
participating in criminal street gang activity through the commission of the
charged murders and aggravated assaults (Counts 3, 5, 9, 13, 15, 17, and 19).
At a trial that ended on November 18, 2016, a jury found Thomas guilty on all
counts. The trial court sentenced Thomas to life in prison on Count 1 and life
in prison without parole on Counts 6 and 10 (the three murders), 20 years in
prison each on Counts 4, 14, 16, and 18 (aggravated assaults against the four
surviving victims), and 15 years in prison each on Counts 3, 5, 9, 13, 15, 17,
contends that the trial court plainly erred in failing to instruct the

jury on impeachment by a prior felony conviction and in denying his

motion for a new trial based on the State’s failure to disclose

evidence that two witnesses had felony convictions. Thomas also

contends that he received ineffective assistance of counsel. For the

reasons explained below, we affirm.

      Pertinent to Thomas’s arguments on appeal, the evidence

presented at trial showed the following. 2

                 The 2013 Shooting (Boyer and Foster)

      The first incident involved a drive-by shooting on March 28,

2013, at the Austin Oaks apartment complex in DeKalb County.

Foster testified that, at that time, he was a member of Blocc, a local



and 19 (street gang activity), with all sentences to run concurrently. Counts 7
and 11 (felony murder of Dennis and Wheeler) were vacated as a matter of law;
Counts 2, 8, and 12 (aggravated assault against Boyer, Dennis, and Wheeler)
merged with the respective murder counts. Thomas filed a timely motion for a
new trial, which he amended on February 26, 2018. The trial court conducted
a hearing on the motion on May 11, 2018, and denied the motion on August 3,
2020. Thomas filed a timely notice of appeal. The cases were docketed in this
Court to the term beginning in December 2020 and submitted for decision on
the briefs.
       2 We remind litigants that the Court no longer routinely considers the

sufficiency of the evidence sua sponte in non-death penalty cases. See
Davenport v. State, 309 Ga. 385, 399 (846 SE2d 83) (2020).
                                      2
street gang. After school that day, Foster, Boyer, and two others

were sitting in front of an apartment building waiting for a friend

when a car approached. Shots were fired from inside the car as it

drove past, and Boyer was shot in the head. Foster testified that he

ran for cover when the shooting started and that he did not see who

the shooter was or how many people were in the car. Foster testified

that at the time of the shooting there was a “beef” between Blocc and

the Duct Tape Boyz gang (“DTB”), but he did not know whether the

shooting was gang-related.

     Demetris Wilson, who was charged along with Thomas with

murdering Boyer, testified at Thomas’s trial. Wilson testified that

“Duct Tape” refers to the gang Duct Tape Boyz and also to the music

label, Duct Tape Entertainment, a business that includes many

people who are not in the gang. Wilson, who is known as “Peewee,”

testified that he was not a member of Duct Tape but that he was a

member of Runts, a gang that is “associated” with Duct Tape. Wilson

testified that, at the time of the shooting, he had a personal dispute

with Blocc. He testified that he had stolen a vehicle on the morning

                                  3
of the shooting and gone out that afternoon with Deontay Cosby-

Hendon and three others to find and kill members of Blocc. Wilson

testified that he drove and that Cosby-Hendon and his friend, whom

Wilson knew only as “D-man,” shot at the victims. Wilson testified

that he had given Thomas a ride in the stolen car earlier that day

but that Thomas was not in the car during the shooting. He testified

that he had pleaded guilty to voluntary manslaughter for his role in

the shooting of Boyer and had been sentenced to 20 years with 15 to

serve in prison.

     A detective testified that he and another detective interviewed

Wilson in June 2014, and an audio recording of the interview was

admitted and played for the jury. During that interview, contrary to

his trial testimony, Wilson stated that the shooters were Thomas

and Cosby-Hendon. Wilson picked Thomas out of a photo lineup and

stated that Thomas was in Duct Tape. An audio recording of a

telephone   conversation   Wilson    had   with   his   mother   and

grandparents a few days before Thomas’s trial was also admitted

and played for the jury. During that call, Wilson stated that Thomas

                                 4
was going to trial and that he was going to court to testify “to help

[Thomas] get out.” His grandmother asked if Thomas was the

shooter, and he replied, “yeah, him and [Cosby-Hendon].”

     Another witness to the shooting, Marcus Emmett, was called

by the State, but he refused to be sworn, refused to state his name,

and answered “I don’t recall” to each of the State’s questions. A

detective testified about his interview with Emmett (an audio

recording of which was played for the jury), in which Emmett stated

that he was near Boyer when the shooting started and saw Wilson

driving the car, Thomas shooting from the front passenger seat, and

Cosby-Hendon shooting from the back. Emmett also told the

detectives that he had seen the same group driving around in the

same vehicle before the shooting that day and that they were looking

for Foster because of some type of “beef” between Foster and Wilson.

     When the police recovered the vehicle Wilson drove during the

drive-by shooting, a cell phone case found inside the vehicle had

Thomas’s fingerprints on it.

                        The 2014 Shooting

                                 5
         (Johnson, Courtney, Dennis, Wheeler, and Zeigler)

     Approximately a year after Boyer was killed, Johnson,

Courtney, Dennis, and Wheeler went to South DeKalb Mall to shop.

Raheem Zeigler testified that he and Wheeler were members of

Blocc and that Wheeler called him from the mall that day and said

that he had seen a person there whom Zeigler and Wheeler knew as

“Splash,” who was a member of the Fenesco City gang. Zeigler went

to the mall “to help [Wheeler] out.” Wheeler and Zeigler walked

around the mall to see what was going on. Zeigler testified that

Wheeler received a call from a Fenesco City member whom they

knew as “Umba.” Wheeler told Zeigler that Umba said he was

coming to the mall because he heard Wheeler and Zeigler were

there. Umba called again to make sure they were still there. Umba

called a third time and said he was waiting for Wheeler and Zeigler

behind the mall and that “Tony” was on his way to join them. Zeigler

took Wheeler’s phone and told Umba to stop calling them, and Umba

said that he had been waiting for a long time for Wheeler and Zeigler

to be together in one place.

                                 6
     Zeigler testified that, although he and Wheeler were armed, he

persuaded Wheeler not to meet the Fenesco City members to fight

because they did not know how many of them would be there. They

left the mall with Johnson, Courtney, and Dennis in Johnson’s car.

Courtney drove, Johnson sat in the front passenger seat, and

Dennis, Wheeler, and Zeigler sat in the back. Dennis told Courtney

where to turn to get to the house where Zeigler wanted to be dropped

off. When they were on Shamrock Drive in DeKalb County,

Courtney heard a window shatter and felt something hit her in the

back, and she realized she had been shot from a car that was behind

them. That car, a white Impala, pulled up close beside Johnson’s car.

Courtney and Johnson both saw two men, one in the front passenger

seat and one in the rear passenger seat, shooting multiple times into

Johnson’s car, primarily at the passengers in the back seat.

Courtney and Johnson saw that one of the guns had an extended

clip. Dennis and Wheeler were fatally shot in the head, and Zeigler

was shot in the arm. As the Impala sped away, Courtney, Johnson,

and Zeigler jumped out of the car. Johnson testified that Zeigler

                                 7
started shooting at the Impala as it drove away. The police were able

to determine that one of the firearms used in the attack on the

occupants of Johnson’s car was an AK-47 rifle.

     At trial, Zeigler testified that he did not see who was shooting

from the other car and in particular that he did not see Thomas. At

other points during his testimony, Zeigler changed his account,

admitted that he knew who carried out the shooting, and testified

that he did not identify the perpetrators to the police because he

planned “to handle it on the street” and avenge the deaths of his

friends Wheeler and Dennis by “kill[ing] somebody.” He admitted

telling detectives that Thomas was one of the shooters, but he

testified that he had only identified Thomas because “everybody . . .

kept throwing his name in, Tony this, Tony that” and that he

identified Thomas as a shooter so that he would be granted bond on

an aggravated assault charge that was pending against him. Zeigler

also denied ever having seen a line-up or filling out a form

identifying Thomas. Zeigler testified that Duct Tape was a record

label, although people associated with Duct Tape used hand signs,

                                 8
and that there was “a petty beef” between Blocc and Duct Tape at

the time of the shooting that escalated into people getting shot.

Zeigler testified that Fenesco City is not Duct Tape, so the shooting

on Shamrock Drive did not arise from the “beef” between Blocc and

Duct Tape.

     A detective testified that he interviewed Zeigler a few days

after the shooting. In a photo lineup, Zeigler identified Thomas as

one of three people he thought were “involved based on an

altercation that took place earlier that day at South DeKalb Mall.”

About a month after the shooting, the detective interviewed Zeigler

again. Zeigler told the detective that during the drive-by shooting he

had seen Thomas shooting at him with a “chopper” (slang for an AK-

47 rifle). The detective testified that Zeigler picked Thomas out of a

photo lineup, and he recorded his identification on a form and wrote

“Tony is the one who used the chopper who killed [Wheeler] and

[Dennis].” The State played an audio recording of the second

interview, when the detective showed Zeigler the line-up and he

filled out the form. Zeigler also told the detective that Thomas’s

                                  9
Twitter page was “MoneyMakin_Tony.”

     Shante Wheeler, the sister of victim Antwan Wheeler, testified

that there was “a little argument” between Blocc and DTB that

escalated into something bigger. Shante was not sure if DTB was a

music label or a gang. She testified that, on the day after her brother

was killed, Zeigler told her that “he looked up” from where he was

sitting in Johnson’s car and saw “Tony . . . with a gun and he was

shooting” from the other car, that he “looked [Tony] dead in his eye,”

and that he saw Tony “hanging out the window with the gun and . .

. shooting and he killed [Wheeler].” Shante testified that she told

Zeigler that she did not know Tony and “that’s when he told [her]

that Tony was in Duct Tape, DTB.” Shante asked Zeigler why he

had said nothing to the police, and he responded, “I didn’t tell the

police because I wanted to kill Tony myself.”

     An investigator who was qualified as a gang expert testified

about a conflict between DTB and Blocc and explained that Fenesco

City is a subset of DTB. During the investigator’s testimony, the

State introduced social media posts by Thomas, and the investigator

                                  10
testified about how the posts connected Thomas to Wilson, Cosby-

Hendon, DTB, and the 2013 and 2014 shootings.

     1. Thomas contends that he was denied due process under

Brady v. Maryland, 373 U. S. 83 (83 SCt 1194, 10 LE2d 215) (1963),

and Giglio v. United States, 405 U. S. 150 (92 SCt 763, 31 LE2d 104)

(1972), because the prosecution failed to disclose evidence that

Emmett and Zeigler had felony convictions. In addition, Thomas

contends that he received constitutionally ineffective assistance of

counsel, based on his trial counsel’s failure to investigate the

criminal histories of the witnesses and discover Emmett’s and

Zeigler’s convicted-felon status. Thomas argues that he was

prejudiced by the purported Brady-Giglio violation, and by counsel’s

failure to impeach Emmett and Zeigler with evidence of their felony

convictions, because they were the only witnesses who directly

incriminated him. Thomas contends that the trial court erred in

denying his motion for a new trial on these grounds.

     The record shows that in 2014 Emmett pleaded guilty in

DeKalb County to theft by receiving stolen property and burglary in

                                11
the first degree and that in 2015 Zeigler pleaded guilty in DeKalb

County to theft by receiving stolen property. Nothing in the record

shows that the State provided defense counsel with any information

about these convictions. In denying Thomas’s motion for a new trial,

the trial court found that “no Brady violation existed” because “the

information was accessible to trial counsel.”

     (a) The State’s failure to disclose Emmett’s and Zeigler’s felony
convictions.

     “[U]nder Brady and Giglio, the State violates due process when

it suppresses evidence that materially undermines witness

credibility[.]” Southall v. State, 300 Ga. 462, 469-470 (3) (796 SE2d

261) (2017) (citations omitted). To prevail on such a claim, Thomas

was required to show that

     (1) the State possessed evidence favorable to his defense;
     (2) he did not possess the favorable evidence and could not
     obtain it himself with any reasonable diligence; (3) the
     State suppressed the favorable evidence; and (4) had the
     evidence been disclosed to the defense, a reasonable
     probability exists that the outcome of the trial would have
     been different.

Bryant v. State, 298 Ga. 703, 705 (2) (784 SE2d 412) (2016) (citation


                                 12
and punctuation omitted). Because OCGA § 35-3-34 (a) (2) “makes

the criminal history records of witnesses in a criminal case available

to the defendant upon written request,” we have “held many times

that Brady does not require the prosecution to turn over to the

defense criminal records of [S]tate’s witnesses.” Jackson v. State,

306 Ga. 69, 89 (6) (d) (829 SE2d 142) (2019) (citation and

punctuation omitted). Accordingly, there was no Brady-Giglio

violation because with reasonable diligence defense counsel could

have obtained information about Emmett’s and Zeigler’s felony

convictions. See Jackson, 306 Ga. at 89 (6) (d).

     (b) Counsel’s failure to investigate the witnesses’ criminal
histories.

     Thomas contends that his trial counsel performed deficiently

by failing to investigate Emmett’s and Zeigler’s criminal histories,

which he argues would have required minimal effort. Thomas

argues that he was harmed by counsel’s failure to investigate

because counsel was not prepared to impeach Emmett and Zeigler

with their felony convictions. Specifically, Thomas argues that, if the


                                  13
jury had not credited Emmett’s pretrial statement identifying

Thomas as the shooter in the 2013 shooting, Wilson’s testimony in

that case would have lacked corroboration, as required under

Georgia law because Wilson was an accomplice. See OCGA § 24-14-

8. And Thomas argues that, if the jury had not credited Zeigler’s

pretrial statements, then the State would have had no evidence at

all identifying Thomas as the shooter in the 2014 shooting.

     To establish ineffective assistance of counsel,

     a defendant must show that his trial counsel’s
     performance was professionally deficient and that, but for
     such deficient performance, there is a reasonable
     probability that the result of the trial would have been
     different. See Strickland v. Washington, 466 U. S. 668,
     695 (III) (B) (104 SCt 2052, 80 LE2d 674) (1984). If [the
     defendant] fails to show either deficiency or prejudice,
     this Court need not examine the other prong of the
     Strickland test.

Hill v. State, 310 Ga. 180, 187 (3) (b) (850 SE2d 110) (2020) (citations

and punctuation omitted). “To satisfy the deficiency prong [of the

Strickland test], [Thomas] must show that his attorney performed

at trial in an objectively unreasonable way considering all the

circumstances and in light of prevailing professional norms.” Lofton

                                  14
v. State, 309 Ga. 349, 360 (6) (846 SE2d 57) (2020) (citation omitted).

     In this case, the jury heard evidence that Emmett and Zeigler

had criminal charges pending. Specifically, defense counsel cross-

examined a detective on the fact that Emmett had a pending

burglary charge against him at the time he was interviewed by

investigators. And counsel cross-examined another detective about

Zeigler being in jail charged with aggravated assault with a

handgun at the time of his interview. In addition, the jury had other

reasons to question both witnesses’ credibility. At trial, Emmett

refused to answer any of the State’s questions. Zeigler’s testimony

that he was not shown a line-up was refuted by a detective’s

testimony, the line-up and accompanying form marked with

Zeigler’s identification of Thomas, and an audio recording of Zeigler

viewing the line-up, identifying Thomas, and being instructed to fill

out the form. And Zeigler’s possible bias was revealed in his

testimony that he had only identified Thomas because investigators

insisted that he name Thomas, which he did so they would help him

get bond on his pending aggravated assault charge. Defense counsel

                                  15
argued to the jury that Emmett’s and Zeigler’s identifications of

Thomas should not be believed for these and other reasons. Under

the    circumstances,     even    assuming      (without    deciding)

constitutionally deficient performance, Thomas has not shown a

reasonable probability that the result of the trial would have been

different if counsel had been in a position to also argue that Emmett

was not credible based on his conviction for theft by receiving stolen

property and burglary and that Zeigler was not credible based on his

conviction for theft by receiving stolen property. See Clark v. State,

309 Ga. 566, 572-573 (2) (847 SE2d 160) (2020); Clark v. State, 307

Ga. 537, 542 (2) (a) (837 SE2d 265) (2019); Boothe v. State, 293 Ga.

285, 295 (4) (745 SE2d 594) (2013).

      2. Thomas contends that he received ineffective assistance of

counsel based on his counsel’s failure to request a jury instruction

on impeachment with evidence of prior convictions after the

testimony of Wilson, who had previously pleaded guilty to voluntary

manslaughter in connection with the shooting death of Boyer. He

argues that his counsel’s reason for not requesting the jury

                                 16
instruction was not objectively reasonable. In a related argument,

Thomas contends that the trial court plainly erred in failing sua

sponte to instruct the jury on impeachment by a prior conviction.

Thomas contends that he was harmed by these failures because,

without an instruction, the jury was not equipped to evaluate

Wilson’s credibility.

    (a) Counsel’s failure to request a jury instruction on
impeachment by a prior conviction.

     At the hearing on Thomas’s motion for a new trial, his trial

counsel testified that, although a jury instruction on impeachment

by prior conviction was warranted by Wilson’s testimony, he did not

request the instruction as a matter of trial strategy. Counsel

testified that, in his estimation, this jury instruction would not “add

any value” to the general impeachment instructions 3 because the

jury knew Wilson had made a deal with the State to plead guilty to

voluntary manslaughter and avoid a life sentence. The trial court


     3  The trial court instructed the jury about impeachment with evidence
disproving the facts testified to by the witness, with prior inconsistent
statements, and with evidence of the witness’s possible motive in testifying,
including plea agreements and similar matters.
                                     17
determined that counsel’s strategy was sound because he had

reasons not to discredit Wilson too broadly. We agree. Although in

his pretrial statement, Wilson identified Thomas as one of the

shooters, at trial he testified that Thomas was not in the vehicle

during the drive-by shooting and was innocent of the crimes. Wilson

even gave the defense an innocent explanation for the presence of

Thomas’s fingerprints in the vehicle Wilson stole mere hours before

the shooting, by testifying that he gave Thomas a ride after stealing

the vehicle but before he, Cosby-Hendon, and others went looking

for members of Blocc to kill.

     “[D]ecisions regarding trial tactics and strategy may form the

basis for an ineffectiveness claim only if they were so patently

unreasonable that no competent attorney would have followed such

a course.” Gardner v. State, 310 Ga. 515, 518 (2) (852 SE2d 574)

(2020) (citations and punctuation omitted). In particular, the

decision about “which jury charges to request [is a] classic matter[ ]

of trial strategy[.]” Id. (citations and punctuation omitted). It was

consistent with an objectively reasonable defense strategy to attack

                                 18
Wilson’s credibility only to the extent of his inculpatory pretrial

statement, on the basis that he obtained a plea agreement that

avoided a life sentence by telling investigators what they wanted to

hear. It was objectively reasonable not to have the jury instructed

that Wilson’s felony conviction could be considered as evidence of

impeachment, given that his trial testimony was favorable to

Thomas. Because Thomas has not shown that his counsel’s

performance    was    constitutionally   deficient,   as   required   by

Strickland, the trial court did not err in denying Thomas’s motion

for a new trial on this ineffective assistance of counsel ground. See

id.; Walker v. State, 296 Ga. 161, 171 (3) (b) (766 SE2d 28) (2014).

     (b) The trial court’s failure to give sua sponte a jury instruction
on impeachment by a prior conviction.

     As with his related ineffective assistance of counsel claim,

Thomas contends that the evidence of Wilson’s voluntary

manslaughter plea warranted a jury instruction on impeachment by

a prior conviction and that, without an instruction, the jury was not

equipped to evaluate Wilson’s credibility. Thomas argues that the


                                  19
trial court was required to give the instruction even absent a request

and that the failure to do so was plain error.

     To show plain error, the appellant must demonstrate that
     the instructional error was not affirmatively waived, was
     obvious beyond reasonable dispute, likely affected the
     outcome of the proceedings, and seriously affected the
     fairness, integrity, or public reputation of judicial
     proceedings. Satisfying all four prongs of this standard is
     difficult, as it should be.

Clarke v. State, 308 Ga. 630, 637 (5) (842 SE2d 863) (2020) (citation

and punctuation omitted).

     An appellate court can conclude that a defendant waived his

right to a particular instruction “if the appellate court can discern a

tactical reason on the part of the defense for failing to request (or

object to, as the case may be) a specific jury instruction.” Vasquez v.

State, 306 Ga. 216, 230 (2) (c) (830 SE2d 143) (2019) (citation and

punctuation omitted). As discussed above, the record reflects that

Thomas’s counsel elected not to request a jury instruction regarding

impeachment by proof of a felony conviction as part of a conscious

defense strategy to cast doubt on Wilson’s pretrial inculpatory

statement without casting doubt on his helpful trial testimony.

                                  20
Thus, we conclude that Wilson intentionally relinquished any

request for this impeachment instruction, and this claim of error

therefore fails at the first step of plain error review. See id.

      3. Thomas contends that his trial counsel performed deficiently

by failing to make a timely motion to sever counts and to object to

certain testimony.

      (a) Failure to make a timely motion to sever counts.

      Thomas contends that his counsel performed deficiently by

failing to file a timely motion to sever the trial based on the two

separate incidents and that the trial court would have granted a

timely motion to sever. 4 Thomas also contends that his counsel

performed deficiently by failing, when the trial court took up the

motion to sever that counsel filed on the morning the trial began, to

argue that the State’s evidence would show that the 2013 shooting

related to an issue between Blocc and Duct Tape Boyz and that the




      4Thomas’s counsel filed a motion to sever on the morning the trial began,
nearly two years after the date of arraignment. See OCGA § 17-7-110 (All
pretrial motions “shall be filed within ten days after the date of arraignment,
unless the time for filing is extended by the court.”).
                                      21
2014 shooting did not involve the same gang rivalry but instead

involved Blocc and Fenesco City.

     Where offenses are joined in a single indictment, a
     defendant has a right to severance where the offenses are
     joined solely on the ground that they are of the same or
     similar character because of the great risk of prejudice
     from a joint disposition of unrelated charges. However,
     where the joinder is based upon the same conduct or on a
     series of acts connected together or constituting parts of a
     single scheme or plan, severance lies within the sound
     discretion of the trial judge since the facts in each case are
     likely to be unique. If severance is not mandatory, it is
     nevertheless incumbent upon the trial court to determine
     whether severance was necessary to achieve a fair
     determination of [the defendant’s] guilt or innocence as to
     each offense. To make that determination, the court
     should consider whether in view of the number of offenses
     charged and the complexity of the evidence to be offered,
     the trier of fact will be able to distinguish the evidence
     and apply the law intelligently as to each offense.

Carson v. State, 308 Ga. 761, 764-765 (2) (a) (843 SE2d 421) (2020)

(citations and punctuation omitted).

     Although the trial court denied Thomas’s motion to sever in

part on the basis that it was untimely, the court reached the merits

of the motion as well. The trial court’s explanation of its ruling at

the hearing shows that the court considered the factual bases and


                                   22
legal arguments advanced by Thomas’s counsel, and the court found

that severance was not necessary to achieve a fair determination of

Thomas’s guilt or innocence as to each offense. In particular, the

trial court considered the number and complexity of the offenses

charged and determined that a trier of fact could parse the evidence

and apply the law intelligently with regard to each charge. Thus, the

record does not support Thomas’s contention that the trial court

would have granted the motion to sever if it had been timely filed,

and he cannot show that he was prejudiced by counsel’s tardiness.

     In criticizing the substance of counsel’s argument at the

hearing on the motion to sever, Thomas argues that the evidence at

trial showed that the two incidents did not involve the same gang

rivalry, as the State contended. Specifically, Thomas argues that

Zeigler testified at trial that the 2014 shooting arose out of a conflict

between Blocc members and Fenesco City members; Zeigler, himself

a member of Blocc, testified that Fenesco City and DTB were not the

same group; and Wilson also testified that Fenesco City and DTB

were separate groups. During the pretrial hearing on Thomas’s

                                   23
motion to sever, however, Fenesco City was never mentioned, and

neither the State nor the defense mentioned Fenesco City in their

opening statements. In fact the first reference to Fenesco City was

by Zeigler on the third day of the trial.

     “In evaluating the reasonableness of trial strategy, every effort

should be made to eliminate the distorting effects of hindsight.”

Griffin v. State, 309 Ga. 860, 867 (3) (849 SE2d 191) (2020) (citation

and punctuation omitted). “[T]rial counsel’s performance is judged

according to an objective standard of reasonableness, considering all

the circumstances from counsel’s perspective at the time of the

challenged conduct, and in the light of prevailing professional

norms.” Crouch v. State, 305 Ga. 391, 400 (3) (825 SE2d 199) (2019)

(citations   and   punctuation     omitted).   Considering   all   the

circumstances from counsel’s perspective at the time he moved to

sever the trial of the two shootings, Thomas has not shown how his

defense counsel could have anticipated that there would be evidence

that a group other than DTB had a conflict with any Blocc members

so that his counsel could have made the argument before trial that

                                  24
the two shootings did not arise out of the same gang rivalry. Indeed,

the gang expert testified that Fenesco City is a subset of DTB.

Consequently, Thomas has not carried his burden under Strickland

of showing that his counsel’s representation was deficient in this

respect. See id.; Lee v. State, 280 Ga. 521, 522 (2) (c) (630 SE2d 380)

(2006).

      (b) Failure to object to hearsay.

     Thomas contends that his counsel performed deficiently by

failing to object to Zeigler’s testimony about the phone calls Wheeler

received at the mall, including that Umba told Wheeler that “Tony”

was on his way to the mall. Thomas also contends that his counsel

should have objected to Wilson’s recorded interview, in which he

recounted what someone named “LJ” had told him about the second

shooting, specifically that Thomas shot Zeigler, Wheeler, and a third

person and that Splash was involved. Thomas contends he was

prejudiced by the admission of the hearsay because it reinforced the

hearsay from Zeigler that Umba, Splash, and Thomas were involved

in the dispute at the mall that led to the second shooting.

                                  25
     Thomas does not challenge Zeigler’s pretrial statements to the

detectives and to Wheeler’s sister that he saw Thomas shooting at

him, Wheeler, and Dennis while they were in the back of Johnson’s

car, which were admissible as prior inconsistent statements after

Zeigler testified that he ducked and did not see the shooters. See

Bridgewater v. State, 309 Ga. 882, 886-887 (2) (848 SE2d 865)

(2020). Even if trial counsel was deficient for failing to object to the

admission of additional evidence about the mall incident, which was

circumstantial evidence that Thomas was involved in the shooting,

Thomas was not prejudiced as a result, because of the strength of

the direct evidence that he was one of the shooters. See Shaw v.

State, 307 Ga. 233, 251 (6) (a) (835 SE2d 279) (2019); Bryant v. State,

306 Ga. 687, 696 (2) (b) (832 SE2d 826) (2019).

     (c) Failure to object to an expert witness’s testimony as being
speculative.

     Thomas contends that his counsel performed deficiently by

failing to object to the State’s gang expert’s opinion testimony that

Thomas was the author of a Twitter post and what was meant by


                                  26
the statements in the post. Specifically, Thomas argues that it was

deficient performance not to object to the gang expert’s testimony

that the following message contained in State’s Exhibit 116 was

posted by Thomas and referred to the death of Boyer: “Y’all sayin

fuk my boi peewee like daz. Gne. Brang yall boi bak.asum. all I can

do is send yall. Wit him. WAZZAM.” Thomas argues that a person

with no knowledge of the case could not infer anything about the

meaning of the Twitter post because there is no mention of Boyer at

all. Thomas contends that his counsel’s failure to object to the

testimony was harmful to him because it purported to provide some

evidence of Thomas’s guilt in the 2013 shooting, “a case that was

supported by weak evidence.”

     The    gang    expert   testified   that   he   checked    the

MoneyMakin_TONY Twitter page after learning that several

witnesses had reported that that was Thomas’s page. The gang

expert determined that the profile photo for the page was a photo of

Thomas. The content of multiple messages posted on the page

further supported the gang expert’s conclusion that it was Thomas’s

                                27
page. State’s Exhibit 116 shows that the message quoted above was

posted on May 16, 2013, with the handle “tony_dtbym” on the

“MoneyMakin_TONY” page. The gang expert interpreted the first

part of the post as “Y’all saying f*ck my boy Peewee like that’s going

to bring your friend back or something,” and concluded that “like

that’s going to bring your friend back” meant that their friend was

dead. And the gang expert interpreted the second part as “all I can

do is send y’all with him” and concluded that was a threat to kill

anyone who planned to harm the poster’s friend, Peewee. The gang

expert put the post in the context of the poster’s handle (which

included “Tony” and “DTB”), the post’s timing (a few weeks after

Boyer’s death), and the post’s reference to Wilson (by his nickname

Peewee), who was involved in the shooting of Boyer, and concluded

that Thomas posted the message and that it referred to the death of

Boyer.

     The post, as explained by the gang expert’s opinion testimony,

did not suggest that it was Thomas who shot Boyer or otherwise

implicate him in the 2013 shooting. Even assuming counsel should

                                 28
have objected to the testimony, Thomas has not shown that he was

prejudiced by the gang expert’s opinion testimony. See Haney v.

State, 305 Ga. 785, 790 (2) (827 SE2d 843) (2019).

     (d) Lastly, we consider the cumulative effect of prejudice

resulting from any assumed deficiencies in counsel’s performance.

See Mitchell v. State, 308 Ga. 1, 9 (2) (f) (838 SE2d 820) (2020); see

also Schofield v. Holsey, 281 Ga. 809, 811 (II) n.1 (642 SE2d 56)

(2012) (“[I]t is the prejudice arising from counsel’s errors that is

constitutionally relevant, not that each individual error by counsel

should be considered in a vacuum.” (citation and punctuation

omitted)). Here, the cumulative prejudice from any assumed

deficiencies discussed in Divisions 1 (b), 3 (b), and 3 (c) is insufficient

to show a reasonable probability that the results of the proceedings

would have been different in the absence of the alleged deficiencies.

See Mitchell, 308 Ga. at 9 (2) (f); Davis v. State, 306 Ga. 140, 150 (3)

(j) (829 SE2d 321) (2019). We therefore see no merit in Thomas’s

claims of ineffective assistance.

     Judgment affirmed. All the Justices concur.

                                    29